BLUE, Judge.
Nate M. Oliver (Oliver) appeals an order from a proceeding supplementary. The order appealed resulted in the transfer of all Oliver’s stock in Sunrise Investment Group, Inc. (Sunrise) to Stephen G. Kolody his former attorney. Oliver contends the trial court erred in refusing his request for a continuance of the hearing on the proceeding supplementary. We agree and reverse.
The proceeding supplementary hearing was held on January 7,1991. The notice of hearing had been mailed to Oliver on December 27, 1990. Oliver was unrepresented on both dates. Sunrise had filed a Chapter 11 bankruptcy which Oliver believed stayed these proceedings. Based upon the unique circumstances of this case,1 we hold the trial court abused its discretion in failing to grant a continuance.
Upon remand the trial court shall allow both parties to present additional evidence of the value of the Sunrise stock. The stock valuation date shall be January 7, 1991, the date of the prior hearing. Oliver’s other claims of error are without merit or are rendered moot by our ruling permitting the presentation of additional evidence.
Reversed and remanded.
HALL, A.C.J., and THREADGILL, J., concur.

. If not readily apparent, the uniqueness of the circumstances includes the fact that this is a contest between a client and his former attorney.